DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Status of the Claims
3.	The amendments to the claims filed 01/06/2021 are acknowledged. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigg et al. (US 2016/0358140 A1) (“Pigg”), previously cited by the examiner, in view of Gaeta et al (US 10,423,938) (hereinafter “Gaeta”).
Regarding claims 1, 8, and 15, Pigg discloses a system and method comprising:
a processor (paras. 0020-0021);

a memory coupled to the processor storing instructions that, when executed by the processor (paras. 0020-0022), cause the computer system to:
receive, using the communications module, an image of a deposit item scanned by an automated teller machine, the deposit item having been received by the automated teller machine for deposit into a first account of a financial institution associated with the automated teller machine (paras. 0041-0043, 0057-0058);
analyze the scanned image of the deposit item to identify a drawee institution for the deposit item (paras. 0038, 0042-0043, 0057-0058);
determine that the drawee institution is the financial institution associated with the automated teller machine (paras. 0038, 0042-0043, 0057-0058);
analyze the scanned image of the deposit item to identify a drawer account on which the deposit item is drawn at the financial institution (paras. 0038, 0042-0043, 0057-0058);
confirm that the drawer account has sufficient available funds to cover an amount of the deposit item (paras. 0043, 0047);
upon confirming that the drawer account has sufficient funds to cover the amount of the deposit item, credit the first account in the amount of the deposit item without placing a hold on any of the credited amount (see figures 5 and 7; and para. 0031, lines 21-27 – “…in some arrangements, a customer may be entitled to receive, at that time and from the ATM, the exact amount of funds indicated on the check.”) and (paras. 0046, 0050, 0053); and

Pigg fails to specifically teach upon confirming that the drawer account has sufficient funds to cover the amount of the deposit item, encumber funds of the drawer account in the amount of the deposit item, the encumbrance being performed after and in response to receiving the image of the deposit item by the automated teller machine.
Gaeta discloses a system and method for processing check deposits, the method includes receiving an image of a deposit item (col. 7, lines 1-21 and col. 8, lines 21-30); analyzing the image of the deposit item to identify a drawer account on which the deposit item is drawn at a financial institution (col. 7, lines 1-21 and col. 8, lines 21-30); and encumber funds of the drawer account in the amount of the deposit item, the encumbering being performed in response to receiving the image of the deposit item (col. 6, lines 53-64; col. 7, lines 1-21; and col. 8, lines 21-30).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to combine the teachings of Pigg and Gaeta in order to ensure that the drawer will not inadvertently use up the funds and the check will not bounce (see col. 6, lines 62-64).

Regarding claims 2, 9, and 16, Pigg as modified by Gaeta discloses wherein the automated teller machine is configured to display a user interface indicating that the amount of the deposit item is now available in the first account responsive to the indication (Pigg, paras. 0053).

Regarding claims 3 and 10, Pigg as modified by Gaeta discloses wherein the instructions, when executed by the processor, further cause the computer system to:
receive, using the communications module, an image of a second deposit item scanned by the automated teller machine, the second deposit item having been received by the automated teller machine for deposit into the first account (Pigg, paras. 0038 and 0049 describe one or more checks being received by the ATM for cashing or depositing and paras. 0041-0042 describe receiving an image of a deposit item scanned by a ATM);
analyze the scanned image of the second deposit item to identify a drawee institution for the second deposit item (Pigg, paras. 0038, 0042-0043, 0057-0058);
determine that the drawee institution for the second deposit item is the financial institution associated with the automated teller machine (Pigg, paras. 0038, 0042-0043, 0057-0058);
analyze the scanned image of the second deposit item to identify a drawer account on which the second deposit item is drawn at the financial institution (Pigg, paras. 0038, 0042-0043, 0057-0058);
confirm that the drawer account on which the second deposit item is drawn does not have sufficient available funds to cover an amount of the second deposit item (Pigg, paras. 0049-0055);
upon confirming that the drawer account on which the second deposit item is drawn does not have sufficient funds to cover the amount of the second deposit item, credit the first account in the amount of the second deposit item and place a hold on 
send an indication to the automated teller machine that the amount of the second deposit item is not yet available in the first account (Pigg, paras. 0049-0055, 0083).

Regarding claims 4, 11, and 17, Pigg as modified by Gaeta discloses wherein the deposit item includes a line of magnetic ink character recognition (MICR) characters, and wherein analyzing the scanned image of the deposit item to identify the drawee institution includes:
using optical character recognition to recognize characters of at least a portion of the MICR line; and
identifying the drawee institution based on the recognized characters. (Pigg, paras. 0042, 0057)

Regarding claims 5, 12, and 18, Pigg as modified by Gaeta discloses wherein analyzing the scanned image of the deposit item to identify the drawer account on which the deposit item is drawn at the financial institution includes:
identifying the drawer account based on the recognized characters. (Pigg, paras. 0042, 0057)

Regarding claims 6, 13, and 19, Pigg as modified by Gaeta discloses wherein the instructions, when executed by the processor, further cause the computer system to, prior to confirming that the drawer account has sufficient available funds to cover an 

Regarding claims 7, 14, and 20, Pigg as modified by Gaeta discloses wherein the instructions, when executed by the processor, further cause the computer system to determine the limit based on the first account (Pigg, paras. 0043, 0062).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharoff et al. (US 20100036767) discloses a method of reserving amount of payment from financial account balance.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/APRIL A TAYLOR/Examiner, Art Unit 2887             

/THIEN M LE/Primary Examiner, Art Unit 2887